DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JEFFREY S. BENTRIM,
                             Appellant,

                                    v.

                        ANGELA A. BENTRIM,
                             Appellee.

                              No. 4D20-586

                           [January 28, 2021]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward Garrison and Renatha Francis, Judges; L.T. Case
No. 50-2007-DR-008773-XXXX-MB.

  Robert M. Lewis of the Law Office of Robert M. Lewis, LLC, Jupiter, for
appellant.

   Angela A. Bentrim, Loxahatchee, pro se.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.